Citation Nr: 0922886	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an autoimmune disease, 
to include systemic lupus erythematosus (SLE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO determined that, as new and 
material evidence had not been received, the Veteran's 
previously denied claim of service connection for an 
autoimmune disease, to include SLE, would not be reopened.  
This decision was issued to the Veteran and his service 
representative in June 2004.  An RO hearing was held in July 
2005.

In June 2007, the Board reopened the Veteran's previously 
denied claim of service connection for an autoimmune disease, 
to include SLE, and remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  In May 2008, the Board remanded this 
claim again to the RO/AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Without good cause, the Veteran failed to report for a VA 
examination scheduled for the purpose of determining the 
etiology of his claimed autoimmune disease, to include SLE.


CONCLUSION OF LAW

The Veteran's failure to report for VA examination deemed 
necessary to determine the etiology of his autoimmune 
disease, to include systemic lupus erythematosus (SLE), 
requires that this claim must be denied as a matter of law.  
38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January 2004, September 2007, and May 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his autoimmune disease, to 
include SLE, to active service and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The January 2004 letter also defined new and material 
evidence, advised the Veteran of the reasons for the prior 
denial of the claim of service connection for an autoimmune 
disease, to include SLE, and noted the evidence needed to 
substantiate the underlying claim of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
noted in the Introduction, in June 2007, the Board reopened 
and remanded the Veteran's claim of service connection for an 
autoimmune disease, to include SLE.

Additional notice of the five elements of a service-
connection claim was provided in August 2006 and in the 
September 2007 and May 2008 VCAA notice letters, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for an 
autoimmune disease, to include SLE, is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

Pursuant to the Board's May 2008 remand, the RO sent a letter 
to the Veteran in May 2008 asking him to complete and return 
an authorization form to obtain private treatment records 
from Dr. Jitendra I. Vanadani at the Covenant Medical Group.  
There is no record of a response from the Veteran.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has failed to report for VA examination in July 
2008 and has not shown good cause for his failure to report 
for this examination.  Letters from the RO dated in September 
2007 and July 2008, as well as the Board's June 2008 remand 
and the October 2008 supplemental statement of the case 
(SSOC), all informed him that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  The July 2008 
letter from the RO also afforded the Veteran the opportunity 
to reschedule a VA examination, but he failed to respond.  

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination and the Veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. §§ 3.655(a)-(b) (2008).  In view of the foregoing, the 
Board concludes that there is no duty to provide another 
examination or medical opinion.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that he incurred an autoimmune disease, 
to include SLE, during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Pursuant to the Board's May 2008 remand, the Veteran was 
scheduled for VA examination in July 2008.  He was advised of 
the adverse consequences of failing to appear for a VA 
examination without good cause by correspondence from the RO 
dated that same month.  He also was advised of the adverse 
consequences of failing to appear for a VA examination 
without good cause by the October 2008 SSOC.    

To date, the Veteran has not responded to any of the 
correspondence sent to him concerning his failure to report 
for VA examination scheduled in connection with his reopened 
claim of service connection for an autoimmune disease, to 
include SLE.  In the October 2008 SSOC, the AMC told the 
Veteran that they had been notified of his failure to report 
and provided him information regarding the consequences of 
his failure to attend a scheduled VA examination.  The 
October 2008 SSOC also was sent to the Veteran's current 
representative.

Contrary to the assertions in the March 2009 Post-Remand 
Brief that the Veteran's failure to report for VA examination 
"is not determinative of the outcome in this appeal," the 
Board notes that, when a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for increase or a reopened claim for a benefit which 
was previously disallowed, the claim shall be denied.  See 38 
C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  In this 
case, neither the Veteran nor his service representative has 
explained why he failed to report for a VA examination.

There is insufficient medical evidence of record to 
adjudicate the Veteran's reopened claim of service connection 
for an autoimmune disease, to include SLE.  Current 
examination findings are necessary to assess the nature and 
extent of the Veteran's claimed autoimmune disease, to 
include SLE, and to determine whether this disability is 
related to active service.  As the Board found in its May 
2008 remand, although the Veteran reported for a VA 
examination in December 2007, the VA examiner did not provide 
an opinion as to whether an autoimmune disease was related to 
active service.  In this regard, the Board observes that, in 
addition to the Veteran's failure to report for the VA 
examination in July 2008, the claims file is replete with 
other examples of his failure to report for multiple VA 
outpatient treatment visits and VA examinations beginning in 
2005.  As noted above, VA's duty to assist the Veteran is not 
a one-way street.  The Veteran also has an obligation to 
assist in the adjudication of his claims.  The Veteran must 
be prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same. 38 C.F.R. §§ 
3.326, 3.327 (2008).

Accordingly, the Board finds that the Veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his reopened claim of service connection for 
an autoimmune disease, to include SLE.  Consistent with 38 
C.F.R. § 3.655(b), this claim must be denied.  Because the 
law is dispositive in this case, this claim must be denied on 
the basis of lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.


ORDER

Entitlement to service connection for an autoimmune disease, 
to include systemic lupus erythematosus, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


